[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                          JANUARY 26, 2007
                            No. 05-16116
                                                          THOMAS K. KAHN
                      ________________________
                                                              CLERK

                  D. C. Docket No. 04-60251-CV-JEM

TARRYMORE APARTMENTS, INC.,


                                                     Plaintiff-Appellant,

                                 versus

CITY OF FORT LAUDERDALE,
GERALD JORDAN,
JOHN SMITH,
FLOYD JOHNSON,
LORI MILANO, et al.,


                                                    Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                           (January 26, 2007)

Before BLACK, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
       Appellant Tarrymore Apartments, Inc., appeals from the district court’s final

order of September 22, 2005, dismissing the aforementioned case. After thorough

review of the case and the briefs submitted by the parties, we affirm the decision of

the district court.



       AFFIRMED.




                                         2